                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                             NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     LAZARIS FULLER,                                 Case No. 18-cv-06379-PJH
                                                        Petitioner,
                                   9
                                                                                         ORDER DENYING MOTIONS
                                                 v.
                                  10
                                                                                         Re: Dkt. Nos. 16, 17
                                  11     W. L. MUNIZ,
                                                        Respondent.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Petitioner filed a habeas petition that was denied on the merits on May 14, 2019.

                                  15   Docket No. 11. The court granted a certificate of appealability on one claim but denied it

                                  16   for the remaining claims. Id. Petitioner has now filed motions to appoint counsel and for

                                  17   a certificate of appealability and he has filed an appeal with the 9th Circuit.

                                  18          The Sixth Amendment’s right to counsel does not apply in habeas corpus actions.

                                  19   Knaubert v. Goldsmith, 791 F.2d 722, 728 (9th Cir. 1986). However, 18 U.S.C. §

                                  20   3006A(a)(2)(B) provides that in habeas cases, whenever “the court determines that the

                                  21   interests of justice so require”, representation may be provided for any financially eligible

                                  22   person. Petitioner presented his claims adequately, and they were not particularly

                                  23   complex. The interests of justice do not require the appointment of counsel. The motion

                                  24   to appoint counsel (Docket No. 16) is DENIED. Petitioner’s motion for a certificate of

                                  25   appealability (Docket No. 17) for the remaining claims is DENIED for the same reasons

                                  26   set forth in the prior order.

                                  27

                                  28
                                   1

                                   2   Petitioner may file these motions in the Ninth Circuit with his appeal.
                                                                                                                  S DISTRICT
                                                                                                                TE           C
                                   3          IT IS SO ORDERED.                                               TA




                                                                                                                                       O
                                                                                                         S




                                                                                                                                        U
                                                                                                        ED




                                                                                                                                         RT
                                       Dated: August 2, 2019                                                                     ERED
                                   4




                                                                                                    UNIT
                                                                                                                      O ORD
                                                                                                             IT IS S




                                                                                                                                               R NIA
                                   5                                                                                    hyllis J.
                                                                                                                                  Hamilton




                                                                                                    NO
                                                                                                              Judge P




                                                                                                                                               FO
                                                                                                     RT
                                   6




                                                                                                                                           LI
                                                                                                             ER




                                                                                                        H




                                                                                                                                        A
                                                                                                                  N                        C
                                                                                                                                       F
                                                                                               PHYLLIS J.D IHAMILTON
                                                                                                            S T RICT O
                                   7                                                           United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     2
